UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



SHEWAFERAW SHIBESHI,

        Plaintiff,
                v.                                             Civil Action No. 12-356 (JEB)
UNITED STATES OF AMERICA, et al.,

        Defendants.


                             AMENDED MEMORANDUM OPINION

        Pro se Plaintiff Shewaferaw Shibeshi, a frequent litigant in assorted federal courts, has

filed this opaque suit against 21 Defendants, including a dozen federal judges who have ruled

against him in previous cases. Having already granted three separate motions to dismiss brought

by six other Defendants, see ECF Nos. 35, 46, 52, the Court now grants the City University of

New York’s.

I.      Background

        Plaintiff’s Fourth Amended Complaint makes a few vague allegations about the City

University of New York (CUNY). First, it is apparent that CUNY’s involvement here relates to

Plaintiff’s prior “employment termination and unpaid wage claim against [it]” in the Southern

District of New York. See Fourth Am. Compl., ¶ 6. He avers here that CUNY and others “defamed

Plaintiff by causing preparation and publication of false statements that attacked his honor and

reputation,” id., ¶¶ 33-34; that it, with others, “conspired and denied Plaintiff protection of the law

and avoided legal liability, id., ¶ 38; that it, with others, “conspired to interfere the proper function

[sic] of U.S. District Court for District of Columbia in the instant case and delayed justice,” id., ¶ 39;

and that it, with others, was “involved in conspiracy and defamation acts established in cause of
action three and four of this amended complaint.” Id., ¶ 42. Plaintiff adds a discussion in an

addendum to his latest Complaint of what he believes were erroneous trial court rulings in his suit

against CUNY. See id., Addendum A.

       CUNY has now moved for dismissal.

II.    Legal Standard


       To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(2), a plaintiff bears the

“burden of establishing a factual basis for the [Court’s] exercise of personal jurisdiction over the

defendant.” Crane v. New York Zoological Society, 894 F.2d 454, 456 (D.C. Cir. 1990)

(citation omitted). To meet this burden, a plaintiff “must allege specific facts connecting the

defendant with the forum.” Capital Bank Int’l Ltd. v. Citigroup, Inc., 276 F. Supp. 2d 72, 74

(D.D.C. 2003) (citing Second Amendment Foundation v. U.S. Conference of Mayors, 274 F.3d

521, 524 (D.C. Cir. 2001)).     In determining whether a basis for personal jurisdiction exists,

“factual discrepancies appearing in the record must be resolved in favor of the plaintiff.” Crane,

894 F.2d at 456 (citation omitted). Unlike with a motion to dismiss under Rule 12(b)(6), the

Court “is free to consider relevant materials outside the pleadings” in deciding whether to grant

a motion to dismiss for lack of jurisdiction.” United States v. Smithfield Foods, Inc., 332 F.

Supp. 2d 55, 59-60 (D.D.C. 2004).

       Rule 12(b)(6) provides for the dismissal of an action where a complaint fails “to state a

claim upon which relief can be granted.” When the sufficiency of a complaint is challenged

under Rule 12(b)(6), the factual allegations presented in it must be presumed true and should be

liberally construed in plaintiff’s favor. Leatherman v. Tarrant Cty. Narcotics & Coordination

Unit, 507 U.S. 163, 164 (1993). The notice-pleading rules are “not meant to impose a great

burden on a plaintiff,” Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 347 (2005), and he or she
must thus be given every favorable inference that may be drawn from the allegations of fact.

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 584 (2007). Although “detailed factual

allegations” are not necessary to withstand a Rule 12(b)(6) motion, Twombly, 550 U.S. at 555,

“a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and internal

quotation marks omitted). Plaintiff must put forth “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citation

omitted). Though a plaintiff may survive a 12(b)(6) motion even if “‘recovery is very remote

and unlikely,’” Twombly, 550 U.S. at 555 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236

(1974)), the facts alleged in the complaint “must be enough to raise a right to relief above the

speculative level.” Id. at 555 (citation omitted).

III.    Analysis

        CUNY first argues that this Court lacks personal jurisdiction over it. A court may exercise

two forms of personal jurisdiction over a nonresident defendant: general and specific. General

jurisdiction exists where a nonresident defendant maintains sufficiently systematic and continuous

contacts with the forum state, regardless of whether those contacts gave rise to the claim in the

particular case. See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414-15 & n.9

(1984). “[B]ecause general jurisdiction is not related to the events giving rise to the suit, courts

impose a more stringent minimum contacts test than for specific jurisdiction.” Gorman v.

Ameritrade Holding Corp., 293 F.3d 506, 510 n.2 (D.C. Cir. 2002) (citation and internal quotation

marks omitted). As a result, “[u]nder the Due Process Clause, such general jurisdiction over a

foreign corporation is only permissible if the defendant’s business contacts with the forum are

continuous and systematic.” FC Inv. Group LC v. IFX Markets, Ltd., 529 F.3d 1087, 1091-92 (D.C.

Cir. 2008) (internal quotation marks and citations omitted). In this case the only allegation Plaintiff
makes in his Fourth Amended Complaint regarding Defendant’s contact with this forum is that

CUNY (and others) “conspired to interfere the proper function of U.S. District Court for District of

Columbia in the instant case and delayed justice [sic].” Fourth Am. Compl., ¶ 39. Whatever this

means, it cannot constitute sufficiently systematic and continuous contacts with this forum to support

an assertion of general jurisdiction.

        Specific jurisdiction, conversely, exists where a claim arises out of the nonresident

defendant’s contacts with the forum. Helicopteros, 466 U.S. at 414 n.8; see also United States v.

Ferrara, 54 F.3d 825, 828 (D.C. Cir. 1995). “A plaintiff seeking to establish specific jurisdiction over

a non-resident defendant must establish that specific jurisdiction comports with the forum’s long-arm

statute and does not violate due process.” FC Inv. Group, 529 F.3d at 1094-95 (citation and internal

citation omitted). The long-arm statute of the District of Columbia extends personal jurisdiction over

a nonresident defendant where a claim arises from the defendant’s

        (1) transacting any business in the District of Columbia;
        (2) contracting to supply services in the District of Columbia;
        (3) causing tortious injury in the District of Columbia by an act or omission in the District of
        Columbia;
        (4) causing tortious injury in the District of Columbia by an act or omission outside the
        District of Columbia if [the defendant] regularly does or solicits business, engages in any
        other persistent course of conduct, or derives substantial revenue from goods used or
        consumed, or services rendered, in the District of Columbia;
        (5) having an interest in, using, or possessing real property in the District of Columbia;
        (6) contracting to insure or act as surety for or on any person, property, or risk, contract,
        obligation, or agreement located, executed, or to be performed within the District of
        Columbia at the time of contracting, unless the parties otherwise provide in writing; or
        (7) marital or parent and child relationship in the District of Columbia . . . .

D.C. Code § 13-423(a). In order not to violate due process, a nonresident defendant must have

“certain minimum contacts with [the forum state] such that the maintenance of the suit does not

offend traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945) (citations and internal quotation marks omitted). Those guarantees are satisfied

“if the defendant has ‘purposefully directed’ his activities at residents of the forum,” Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (quoting Keeton v. Hustler Magazine, Inc., 465 U.S.
770, 774 (1984)), and if “the litigation results from alleged injuries that ‘arise out of or relate to’

those activities.” Id. (quoting Helicopteros, 466 U.S. at 414).

        A brief look at the pleadings demonstrates that no specific jurisdiction exists here either.

Plaintiff’s only mention of Defendant in connection with the District of Columbia is his sweeping

conspiracy allegation. See Fourth Am. Compl., ¶ 39. The Court, however, need not accept as true “a

legal conclusion couched as a factual allegation,” nor an inference unsupported by the facts set forth

in the Complaint. Trudeau, 456 F.3d at 193 (D.C. Cir. 2006) (quoting Papasan, 478 U.S. at 286)

(internal quotation marks omitted). This is particularly true where the allegation is as farfetched and

implausible as this one. Specific jurisdiction, therefore, is also lacking.

        Plaintiff’s Opposition explains that he is relying on Federal Rule of Civil Procedure 4(k)(2)

for personal jurisdiction. See Opp. at 2. But that Rule by its own terms only applies where “the

defendant is not subject to jurisdiction in any state’s courts of general jurisdiction.” Fed. R. Civ. P.

4(k)(2)(A). This is, of course, not the case here since the New York-based Defendant could have

been sued there.

        Even if the Court did have personal jurisdiction, Plaintiff’s claims against CUNY would be

dismissed. The suit is essentially Plaintiff’s attempt to have this Court review the decisions of other

state and federal courts with which he is dissatisfied. That is, of course, not the role of a federal

district court. In addition, his conclusory and unsupported legal allegations fall far short of the

required pleading standard. “[A] complaint must contain sufficient factual matter, [if] accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal quotation marks and citation omitted). Plaintiff must put forth “factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged,” id. (citation omitted), and there must be “more than a sheer possibility that
a defendant has acted unlawfully.” Id. (citation omitted). Since he has failed to do so, dismissal

is appropriate.

IV.    Conclusion

         As the Court lacks personal jurisdiction over CUNY, its Motion to Dismiss will be granted.

A separate Order consistent with this Memorandum Opinion shall issue this date.



                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge
Date: March 1, 2013